 
 
 
EXHIBIT 10.1
 
 
 
December 21, 2009
 
Richard A. Anderson
Hythiam, Inc.
11150 Santa Monica Blvd. #1500
Los Angeles, CA  90025
 
Re:  Resignation
 
Dear Rick:
 
This letter will serve as my resignation as chief financial officer of Hythiam,
effective Friday, January 15, 2010.
 
I have decided to accept a senior level position in finance with a large managed
health care company located in Florida.
 
My experience here at Hythiam over the past three years has been a great one, as
I have experienced and learned so much.  Thanks for the opportunity that I have
had to take part in building something special here.  Since the healthcare
industry is so interconnected, I am sure that we will connect with each other
down the road.  Good luck with Catasys and the additional contract adoptions
that lie ahead.
 
Sincerely,
 
/s/ MAURICE HEBERT
Maurice Hebert